Citation Nr: 1500038	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  10-22 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for alcoholism, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bladder disability.

3.  Entitlement to service connection for a stomach disability.
 
4.  Entitlement to service connection for a scrotum/testicular disability.
 
5.  Entitlement to service connection for an acquired psychiatric disability (to include a nervous disorder, depression, bipolar disorder, stress disorder, and a disorder manifested by panic attacks), to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active military service from September 1979 to April 1980.  This appeal initially came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  The Board remanded the appeal in December 2013. 

In a May 2013 statement, the Veteran withdrew his request for a Travel Board hearing.  Appellate review may proceed.  38 C.F.R. § 20.704(d), (e) (2014).

The Veteran's electronic file (Virtual VA and VBMS) has been reviewed.  


FINDINGS OF FACT

1.  All attempts to locate the Veteran's service treatment records have been unsuccessful.

2.  The Veteran's available post-service VA clinical records disclose no current diagnosis or treatment of a bladder, stomach, or scrotum/testicular disability, or of an acquired psychiatric disability, and disclose no evidence that alcoholism is secondary to a mental or physical disability.   

3.  Alcoholism, as a primary disorder, is not a disability for which service connection may be granted by VA.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a bladder, stomach, scrotum/testicular, or psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  Criteria for service connection for alcoholism have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis and cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Facts

In this case, no service medical records are available.  Administrative and personnel records have been located.  Readable prints from microfiche reveal the Veteran's enlistment contract, the locations he was stationed, and the courses he completed.  However, requests for service medical records beginning in 1982 reflect that attempts by the Veteran, attempts through a representative, and requests from VA, to locate or reconstruct the service treatment records have been unsuccessful.  The Veteran's attempts to locate his records establish that the Veteran has no service treatment records or other official records in his possession.  

The Veteran's DD Form 214 reflects that the Veteran was in service from late September 1979 to early April 1980, and that his honorable discharge was on the basis of "physical disability w[ith]o[ut] severance pay."  

The Veteran was discharged under separation code JFR1, which, as noted in the Board's 2013 Remand, is the separation code applied for disability that existed prior to service and was not aggravated therein.  The DD Form 214 is therefore, not dispositive of any claim.  It includes some information which is slightly favorable (the evidence that he was discharged for physical disability) and some information which is slightly unfavorable (no severance pay, assignment of separation code JFR1).  

In his 2008 claim for service connection for the disabilities addressed in this appeal, the Veteran stated that he was treated for bladder pain, internal stomach pain, a spermatocele and testicular pain, and a "nervous disorder" in service.  The Veteran also identified post-service treatment for alcoholism at several facilities.  The Veteran authorized release of information from several facilities in 2008.

VA clinical records dated in 1989 disclose that the Veteran complained of and was treated for back pain, but he did not report or seek evaluation of a bladder, stomach, scrotal, or psychiatric disability.  November 2000 private treatment records reflect that the Veteran was treated for substance abuse, but no other disorder was noted by history or was treated.  See November 2000 records from Peachford Behavioral Health System of Atlanta, reflecting treatment of substance abuse, but no other clinical diagnosis (with the exception of notes labeled with the Veteran's name but discussing a woman).  

VA outpatient treatment records and emergency department treatment reports dated from 2003 to 2005 disclose treatment of alcohol and substance abuse, but no diagnosis or treatment of other disorders was noted, providing some evidence against the claims before the Board. 

Facilities the Veteran identified as having provided treatment for alcoholism in the 1980s provided negative replies, indicating that the request for records was "too far back," or that no record was found, or that medical records had been purged.  See, e.g., March 2008 response from Bergen Pines County Hospital.  

The Veteran identified a Florida Department of Corrections Facility at which he was treated for spermatocele in 1983 and 1984.  After the 2013 Remand, this facility was contacted, and provided a negative reply.  The Florida Department of corrections indicated that the records pertaining to the Veteran which had been requested has been destroyed in accordance with Department of Corrections policies.  Another Florida Department of Corrections Facility was contracted regarding specific record identified by the Veteran.  That facility specified that it retained records for no more than 6 years.  

The Veteran also contended that his current VA records disclose continuing treatment for substance abuse, a psychiatric disorder diagnosed as major depression and bipolar disorder, bladder pain, testicular atrophy due to surgery, and impotence caused by surgery.  However, the Veteran does not allege that his current treating providers indicate that any of these disorders were incurred in service.  

In particular, The Board notes that the Veteran's statements and history which reflect that the testicular surgery which the Veteran contends causes impotence and testicular atrophy were performed after the Veteran's service discharge.  Thus, the Veteran's own statements suggest that his current testicular atrophy and impotence result from a post-service surgical procedure rather than from symptoms noted in service.  

Analysis

1.  Claims for service connection for bladder, stomach, scrotum/testicular, and psychiatric disabilities

As noted above, the Veteran contended that he incurred "an injury" in service, but provided no details about that injury.  The Veteran reported that he was treated for the claimed disabilities in service.  The Veteran indicated that he underwent surgery to remove a growth on a testicle in 1983 or 1984 while incarcerated, but the correctional facility responded that no records from those years were available.  

The Veteran reported that he was treated for depression, stress disorder, and panic attacks in 2002 and 2003 and while incarcerated, but no records were located.  The VA and private treatment records obtained reflect that the Veteran did not report a history of bladder pain, stomach pain, testicle pain, or a psychiatric disorder other than substance abuse during evaluations.  None of the available records reflect that the Veteran was treated for bladder pain, stomach pain, or testicle pain.  The records of treatment for substance abuse and alcoholism reflect that the Veteran had a longstanding history related to those disorders, but do not reference the Veteran's service or any injury incurred in service as related to a psychiatric disorder.  

In short, there is no post-service record, including by history, of treatment of a claimed disorder other than a growth on a testicle.  For that disorder, there is no record of further treatment from 1985 to 2005, and no recorded complaint linking a current testicular complaint to the Veteran's service, other than the Veteran's own statements.  

Simply stated, it is important for the Veteran to understand that even if the Board assumes the service records (if found) would support the claims, the post-service records provide particularly negative evidence against these claims, either failing to indicate the problems at issue or indicating a problem that began decades after service with no connection to service.  As a result, the lack of service records to not prejudice the Veteran's case.  

Given the length of time which has elapsed since the Veteran last service (more than 30 years), it is not credible that the Veteran would have continued to have bladder pain, stomach pain, testicle pain, or a psychiatric disorder other than substance abuse and alcoholism which arose in service without seeking evaluation or treatment since 1985 (even if the Board assumes the Veteran had such problems during service).  The complete absence of discussion of such complaints in the available medical records is contrary to the Veteran's report of continuing disabilities for decades.  

If service treatment records are located, the Veteran's claim may be reconsidered.  38 C.F.R. § 3.356(c)(2104).  If additional post-service clinical evidence which is favorable is located, the Veteran may request to reopen his claims for service connection for these disabilities.  At this time, however, there is insufficient evidence that the Veteran has the claimed disabilities or that a claimed disability has been manifested, or is linked to the Veteran's service, to warrant VA examination or an award of service connection.  Assuming the credibility of the Veteran's statements that he has current bladder, stomach, and testicle pain and has a psychiatric disorder, the evidence preponderates against the claims for service connection for bladder, stomach, testicular, or psychiatric disability.  The post-service medical records provide particularly negative evidence against this case.  The claims must be denied.  

2.  Claim for service connection for alcoholism

By law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105; 38 C.F.R. §§ 3.1(n), 3.301(c); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  

The veteran contends that his mental disabilities are due to his physical disabilities which he incurred in service, and contends that alcoholism may be due to his mental and physical disabilities.  Since the evidence does not establish that the Veteran has a current medical disability or psychiatric disability that was incurred during or as a result of a period of service, there is no factual basis for a finding that alcoholism is due to or caused by a physical or psychiatric disability incurred in service.  In the absence of an award of service connection, service connection for alcoholism as secondary to a service-connected disability is precluded by the terms of governing statute and regulations.  Since compensation cannot be granted for primary service connection, and there is no factual support for a grant of service connection as secondary to a service-connected disability, the claim must be denied.

Duties to assist and notify

The Veteran was advised of the criteria for service connection by a letter issued in March 2008.  The Veteran has not raised any contention that additional notice is required.  The appellant bears the burden of demonstrating any prejudice from defective notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran does not contend that there was any defect in the notice, and the Board finds no defect. 

As noted above, no service treatment records for the Veteran have been located.  The record establishes that the Veteran first attempted to obtain service treatment records in 1982, with the assistance of a representative.  No service treatment records were located at that time.  The Veteran made additional requests for official service documents over the years, but no documents were located.  During the pendency of this appeal, the Veteran made several requests for his records.  VA made several requests for his records.  The records located, on microfiche, include a specific page which states that no medical records were included in the microfiche.  

Under such circumstances, when records in government possession cannot be located, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, as discussed at length above, it is not the absence of service treatment records, but, rather, the absence of post-service clinical records for the decades since the Veteran's service discharge that is most unfavorable to his claim.  VA has attempted to locate all identified post-service clinical records, especially records related to the Veteran's incarcerations, as he has alleged that he was treated for at least three of the claimed disabilities during incarceration.  However, all responses to requests for prison medical records establish that the records are no longer available.  VA and private clinical records during the post-service period fail to note a history or, diagnosis of, or treatment of any of the claimed disorders except substance abuse.    

The available clinical records since April 1980 are devoid of any evidence that the veteran reported or manifested bladder pain, stomach problems, testicular pain, or a psychiatric disorder other than substance abuse, providing evidence against this case. 

Because there are no post-service clinical records regarding the claims disabilities, VA need not conduct examinations to determine whether a current bladder, stomach problems, testicular, or psychiatric disability is present, because the information and evidence of record, as set forth and analyzed above, contains sufficient competent medical evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon, supra.  

As there is no clinical record during the period from 1980 to 2010, which references a bladder, stomach, testicular, or psychiatric disability, it would be unreasonable to ask a VA examiner to opine whether the veteran's contentions that he has manifested bladder, stomach, testicular, or psychiatric disabilities chronically and continuously after service are competent to indicate that the disabilities "might" be linked to his service, despite the lengthy period during which the clinical evidence discloses no such disorders.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (stating that "competent lay evidence can be sufficient in and of itself" to obtain disability benefits); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The 2013 Remand directed the AOJ to advise the Veteran to submit service treatment records, and directed the AOJ to attempt again to obtain any available official service department records for the Veteran, including service treatment records, and directed the AOJ to obtain a more readable copy of the microfiche records available for the Veteran.  The AOJ was also directed to make an additional attempt to obtain prison medical records from the Florida Department of Corrections.  Each of the directed actions was taken.  There has been substantial compliance with the actions directed in that Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the Veteran himself attempted to obtain additional records relevant to his claims.  The duties to assist and notify have been met.  

ORDER

The appeal for service connection for alcoholism, to include as secondary to a service-connected disability, is denied.

The appel for service connection for a bladder disability is denied.

The appeal for service connection for a stomach disability is denied.
 
The appeal for service connection for a scrotum/testicular disability is denied.
 
The appeal for service connection for an acquired psychiatric disability (to include a nervous disorder, depression, bipolar disorder, stress disorder, and a disorder manifested by panic attacks), to include as secondary to a service-connected disability, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


